DETAILED ACTION

This Office Action for U.S. Patent Application No. 15/840,893 is responsive to communications filed on 01/04/2021, in reply to the Notice of Allowance of 10/05/2020. Currently, claims 1-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to encoding one or more sections of the video frame corresponding to the one or more regions of interest as intra frames and in a way that does not require motion search or prediction mode decision and that the compressing with the high compression encoder includes prediction mode decision.

The closest prior art of reference, Braddahead (GB 2404105), discloses video compression methods in which a background image 33 and region of interest 21 are compressed at level of compression Q1 and Q2 respectively. However, Braddahead does not expressly disclose encoding the 

The next closest prior art of reference, Jafari et al. “Fast Intra- and Inter-Prediction Mode Decision of H.264/AVC for Medical Frame Compression based on Region of Interest,” Australian Journal of Basic and Applied Sciences, 5(5): 397-411,2011, ISSN: 1991-8178, discloses a method that uses lossless compression in the region of interest (ROI) and very high rate lossy compression in other regions, and the method achieves a fast intra- and inter- prediction mode decision that is based on encountering coarse MBs for intra- and inter- prediction mode decision of the background region. However, Jafari does not expressly disclose encoding the regions of interest as intra frames and in a way that does not require motion search or prediction mode decision and that the compressing with the high compression encoder includes prediction mode decision.

The next closest prior art of reference, Wilkins et al. (U.S. Patent No. 9,094,681), discloses systems and methods for segmenting a video frame into portions at varying distances from a region of interest, and preserving higher image quality the closer the region is to the region of interest, and saving transmission bandwidth for areas designated as having less interest. However, Wilkins does not expressly disclose encoding the regions of interest as intra frames and in a way that does not require motion search or prediction mode decision and that the compressing with the high compression encoder includes prediction mode decision.

The next closest prior art of reference, Bryant (U.S. Publication No. 2015/0312575), discloses methods and systems for encoding video including identifying a region of interest and compressing data of the region of interest at a first bitrate, and areas outside of the region of interest at a second bitrate. However, Bryant does not expressly disclose encoding the regions of interest as intra frames and in a way that does not require motion search or prediction mode decision and that the compressing with the high compression encoder includes prediction mode decision.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488